On December 11, 1967, the court ordered that plaintiff is entitled to recover the gross amount of $30,598 less $22,169.03 representing outside earnings of plaintiff, and that judgment be entered for plaintiff for tbe difference between the two figures amounting to $8,428.97, from which the following deductions were to be made: $1,988.96 to be credited to plaintiff’s Civil Service Retirement Fund account, $215.25 to be credited to plaintiff’s Federal Employee’s Group Life Insurance, and $675.24 representing the lump sum leave payments made to plaintiff at the time of his separation, tbe balance of $5,549.52 to be paid to plaintiff.